Citation Nr: 1633515	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  07-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:          The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1969.  These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The probative evidence of record shows that peripheral neuropathy of the lower and upper extremities are not related to, or aggravated by, active duty service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Legal Criteria

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of peripheral neuropathy, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Additionally, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  In this case, the Veteran served in the Republic of Vietnam during the regulatory period.  

If a Veteran was exposed to an herbicide agent during active service, service connection for diabetes mellitus, type II, is warranted even though there is no record of such disease during service.  38 C.F.R. § 3.309.  In this case, service connection is in effect for diabetes mellitus, type II.

The diseases associated with herbicide exposure must become manifest to a degree of 10 percent or more at any time after service, except that acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The Veteran seeks service connection for bilateral lower and upper extremity peripheral neuropathy as due to military service, to include herbicide exposure, or in the alternative, as secondary to his service-connected diabetes mellitus. 

The Veteran's service treatment records are negative for peripheral neuropathy, paresthesia, or other symptoms of peripheral neuropathy of the extremities.  His neurological system was examined and was without abnormalities upon separation from service in 1969.   In addition, the Veteran testified at the March 1997 DRO hearing that he did not have a problem with his feet and legs while in Vietnam; and that the problem began in approximately 1987, with numbness or pins in needles in the bottoms of his feet.  The evidence of record verifies this statement.  Accordingly, the evidence does not support a finding of an organic disease of the nervous system manifesting to a compensable degree within one year after separation from service, or that the Veteran had early-onset peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309.   

As noted above, service connection is in effect for diabetes mellitus, type II.  Of record, is an internet article from "MayoClinic.com" reflects that excess sugar can injure the walls of the capillaries that nourish the nerves, especially in the legs, which can cause tingling, numbness, burning or pain that usually begins at the tips of the toes or fingers and gradually spreads upwards, and that poorly controlled blood sugar can eventually cause a person to lose all sense of feeling in the affected limbs.  However, the evidence of record, as discussed below, reflects that the Veteran's peripheral neuropathy predates his diabetes; thus, the Mayo Clinic article is not probative to the Veteran's claim.

A July 1993 record from K. K., M.D. states

Findings are compatible with peripheral neuropathy with possible conduction block with predominantly motor abnormalities.  Although not diagnostic, this is an atypical pattern for diabetes and would be suggestive of a possible sarcoid involvement.

The Veteran is not in receipt of service connection for a sarcoid disability, and the clinical evidence does not support service connection. 

An August 1993 private record from Dr. K. reflects that the Veteran was evaluated for unexplained peripheral neuropathy.  It was noted that the Veteran first noticed discomfort in his feet "going back 5-6 years."  Thus, the records reflect that the Veteran's symptoms began in approximately 1987 or 1988, more than 17 years after separation from service.

Private records, dated in February 1994, a progressive neuropathy, presumably secondary to sarcoidosis.  He had a reported history of biopsy-proven pulmonary sarcoid, was followed by a pulmonologist for several years, and was treated with low dose steroids.  Records reveal that the Veteran continued to complain of lower extremity weakness in 1995.  A lumbar puncture at that time was performed to follow-up on apparent sarcoidosis, with peripheral root involvement.   

A January 1997 record from Emory University Hospital reflects that the Veteran presented with a "myelopathy of unknown etiology, suspected to [central nervous system] sarcoidosis."  The Veteran had numbness and/or weakness in the lower limbs, the tongue, and the lower lip.  The impression was "possible central nervous system sarcoidosis." 

Private records, dated in July 2002, reflect that the Veteran had a history of peripheral neuropathy initially diagnosed approximately nine to ten years earlier.  Since then, the Veteran had progressive distal lower extremity numbness with resulting gait impairment and intermittent episodes of progressive weakness.  The physician also noted electrophysiologic evidence of a chronic neuropathy involving the left upper extremity. 

Diagnoses in 2002 included chronic demyelinating polyneuropathy, interstitial lung disease, with bronchoscopy findings consistent with sarcoidosis, and peripheral neuropathy.

A January 2003 private examination report from J. O., M.D., indicates that the Veteran brought him literature with regards to symptoms of Agent Orange exposure.  Dr. J.O. stated that the Veteran "was advised that Agent Orange exposure may cause peripheral neuropathy.  However, it would be hard to exactly pinpoint whether his neuropathy is secondary to exposure to Agent Orange at this time."

Approximately 20 years after the onset of neuropathy symptoms, diabetes mellitus, type II, was diagnosed.  A December 2006 VA examiner stated that the Veteran has a history of neuropathy, which predated his diagnosis of diabetes mellitus and that it appeared that his neuropathy was distinct from that which would be expected in someone with diabetes mellitus.  The examiner further noted that the Veteran's diabetes was diet controlled and was not complicated by cerebrovascular disease, retinopathy, or nephropathy.  

In February 2012, a VA examiner explained that many immune-mediated disorders, such as chronic inflammatory demyelinating polyradiculoneuropathy, produce chiefly motor abnormalities and fewer sensory symptoms, which is consistent with the Veteran's presentation of weakness, falling, and electromyograph findings.  The report of an August 2012 VA examination includes a diagnosis of chronic inflammatory demyelinating polyradiculoneuropathy.  The examiner also noted that there was nothing to indicate a diagnosis of diabetes mellitus prior to 2006, and that, therefore, the contention that diabetes mellitus was responsible for the peripheral neuropathy was unfounded.  The examiner also stated that the Veteran's physical examination findings upon prior examination were simply not consistent with diabetic peripheral neuropathy.  The examiner concluded that

[w]hile DM is a very common cause of peripheral neuropathy; [it] is by no means the only cause.  By definition the onset of Diabetes Mellitus must pre-date the peripheral neuropathy for it to be considered diabetic neuropathy (i e.: etiology caused by diabetes).  Veteran was diagnosed with Diabetes in January 2006 some 29 years AFTER peripheral neuropathy symptoms developed/presented.  Labs clearly do not support diagnosis of DM until 2006.  Sustained levels of elevated BS were not present until 2011 (reflected by HgbAlC).  There is simply no clinical evidence or basis that DM predated the 2006 diagnosis or was contemporaneous with onset of PN in 1990s.

The MAYO article referenced was reviewed.  It clearly states that "Excess sugar can injure the walls of the tiny blood vessels that nourish nerves. . . . poorly controlled blood sugar can eventually cause you to lose all sensation of feeling in the effected limbs."  While this is absolutely true the inference is that elevated blood sugar is present first for a significant period of time for development of diabetic neuropathy to occur.  That simple was not the case with this veteran.  Therefore, there is simply no scientific evidence to support claim that veteran's DM caused or aggravated his peripheral neuropathy.  Therefore veteran's current condition of peripheral neuropathy is LESS likely as not caused by and/or aggravated veteran's DM [sic] which pre-dated DM by some 20 years. 

The Board acknowledges that the clinician incorrectly stated that the Veteran's diabetes was diagnosed approximately 29 years after his peripheral neuropathy symptoms developed; however, the Board finds that this was merely a typographically error, as the clinician also stated that it was 20 years after service, and the clinician earlier stated to peripheral symptoms dating back to the 1980s and 1990s, which is an accurate recitation of the facts.   

In an August 2012 VA examination report and opinion, the VA examiner opined that the Veteran's peripheral polyneuropathy is due to chronic inflammatory demyelinating polyradiculoneuropathy.  The examiner noted that the "treatment of the [chronic inflammatory demyelinating polyradiculoneuropathy] with prednisone may have contribute[d] to his DM.  If the diabetes is making a contribution to his neuropathy [it] is very small."  This opinion has little, if any, probative value as it is speculative and lacks adequate rationale.   Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 

Moreover, in August 2013 correspondence, C. S., M.D., stated that the Veteran's lower extremity neuropathy "is in part possibly due to diabetes".  This opinion also has little, if any, probative value as it is speculative and lacks adequate rationale.  Morris v. West, 13 Vet. App. 94, 97 (1999)  

A March 2015 VA examination for diabetes is negative for complications of diabetes, to include any condition that was at least as likely as not due to, or aggravated by, diabetes. 

Finally, the claims file includes an April 2016 Veterans Health Administration opinion from a physician who is board certified in neurology.  The physician reviewed the evidence of record and concluded that

[s]arcoidosis is an inflammatory disease of unknown etiology which may affect multiple organs in the body including the central and peripheral nervous system/nerves.  A literature search does not identify literature relating sarcoidosis to Agent orange. 

The patient's diagnosis of Diabetes mellitus was made in 2006.  Although Diabetes mellitus can cause a peripheral neuropathy, there is no evidence in the medical records attributing his peripheral neuropathy to Diabetes mellitus.  Furthermore, his onset of his Diabetes mellitus occurred around 2006 some 19 years after onset of his neuropathy.  In addition, there is no evidence in the medical records that his Diabetes mellitus exacerbated his neuropathy.

The patient's symptoms related to his neuropathy did not begin until around 18-20 years after service in Vietnam.  Review of the medical literature does not identify any research linking Agent Orange exposure to onset of neuropathy 18-20 years later.

The patient's neuropathy was historically symmetric in the legs, i.e. involving both legs symmetrically.  However, it was asymmetric in the arms, i.e. involving only one arm or the other (the records may be inconsistent) with numbness in an "ulnar distribution" of the left upper extremity (the lateral aspect of the left hand is supplied by the ulnar nerve)) with one report of paresthesias (tingling) involving the dorsum of both hands.  A Continuing Medical Education article from the Cleveland Clinical (August, 2010) describes the presentation of various neuropathies noting that the pattern in sarcoids-related neuropathy may be asymmetric, i.e. it might involve only one arm.  However, Diabetic peripheral neuropathies and toxin related peripheral neuropathy, e.g. Agent Orange neuropathy, are widely recognized for their symmetric presentation, i.e. generally involving both or all four limbs distally and symmetrically, a so-called "glove and stocking" pattern of neuropathy (like wearing gloves and stockings of numbness, tingling and pain).  Diabetes mellitus and toxin (Agent Orange) exposure does not typically involve only the ulnar nerve distribution of one hand, or for that matter, just the top or dorsum of both hands simultaneously.  Therefore, the patients, neuropathy having involving both legs and one arm would be most consistent clinically with sarcoid neuropathy and not Diabetes mellitus nor Agent Orange.

In addition, the preponderance of the medical/neuralgic records attributes the patient's neuropathy to sarcoidosis.

The physician found it was "less likely than not" that the Veteran's upper and lower peripheral neuropathy was caused by, or aggravated by, service, to include herbicide exposure, or his service-connected diabetes mellitus.  The Board finds that the opinion has substantial probative value.  

Although lay statements are competent evidence for some medical issues, lay statements are not competent evidence sufficient to provide a probative opinion as with regard to the complexities of herbicides, neuropathy, diabetes mellitus, and sarcoidosis.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has considered all of the pertinent evidence of record to include the Veteran's service treatment records, his post service clinical records, the clinical opinions, the articles of record, and the Veteran's lay statements.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Based on the record as a whole, the Board finds that service connection is not warranted on a direct (presumption and/or nonpresumptive) basis or on a secondary basis.  The most probative opinions reflect that the Veteran's neuropathy disability is not caused by, or chronically aggravated by, a service-connected disability.  Moreover, it is not caused by, or aggravated by service, to include presumptive exposure to service.  

In sum, service connection on a presumptive basis is not warranted because the Veteran does not have early onset peripheral neuropathy or symptoms which manifested to a compensable degree within one year of service.  The record is devoid of probative evidence that the Veteran's peripheral neuropathy, which manifested by symptoms beginning in the late 1980s was early-onset peripheral neuropathy.   The VA physician's opinion in 2016 found that the medical literature does not support a finding that Agent Orange exposure is linked to neuropathy with an onset 18 years after such exposure.  Moreover, service connection on a direct incurrence basis is not warranted because the most competent clinical evidence is against a finding that the Veteran's peripheral neuropathy is caused by, or chronically aggravated by service, to include herbicide exposure, and service connection on a secondary basis is not warranted because the probative clinical evidence is against a finding that peripheral neuropathy is caused or aggravated by a service-connected disability.  

As the preponderance of the evidence is against the claims of entitlement to service connection for bilateral lower and upper extremity peripheral neuropathy, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER


Service connection for bilateral lower extremity peripheral neuropathy is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


